Citation Nr: 1813879	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  17-22 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial increased rating for radiculopathy of the lower left extremity, rated as 10 percent disabling prior to June 8, 2016 and noncompensable thereafter.

2.  Entitlement to an increased rating for radiculopathy of the right lower extremity, rated as 20 percent disabling.

3.  Entitlement to an increased rating for severe degenerative spondylosis and degenerative disc disease of the lumbar spine, rated as 40 percent disabling.

4.  Entitlement to an effective date earlier than June 13, 2014 for the award of service connection for radiculopathy of the left lower extremity.

5.  Entitlement to an effective date earlier than June 13, 2014 for the award of a 20 percent rating for radiculopathy of the right lower extremity.



REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active service from March 1952 to April 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted service connection for radiculopathy of the left lower extremity and assigned a 10 percent disability rating, effective June 13, 2014, and increased the rating for radiculopathy of the right lower extremity to 20 percent disabling, effective June 13, 2014.  The rating decision also denied entitlement to a rating in excess of 40 percent for the Veteran's service-connected lumbar spine disability. 

Thereafter, in a February 2017 rating decision, the RO reduced the rating for radiculopathy of the left lower extremity to noncompensable, effective, June 8, 2016.





FINDINGS OF FACT

1.  Prior to June 8, 2016, the Veteran's radiculopathy of the left lower extremity was mild in nature.

2.  From June 8, 2016, the Veteran's radiculopathy of left lower extremity has been asymptomatic. 

3.  Prior to June 8, 2016 the Veteran's radiculopathy of the right lower extremity was moderate in nature.

4.  Resolving all reasonable doubt in favor of the Veteran, from June 8, 2016, the Veteran's radiculopathy of the right lower extremity has been moderately severe in nature.

5.  Throughout the rating period on appeal, the Veteran's lumbar spine disability has been manifested by decreased range of motion with pain, but there has been no evidence of unfavorable ankylosis of the thoracolumbar spine.  At no time has the service-connected lumbar spine disability been manifested by incapacitating episodes having a total duration of at least 6 weeks in any 12-month period.

6.  The Veteran's left lower extremity radiculopathy was first noted in the report of a June 13, 2014 VA examination; the RO granted entitlement to service connection for left lower extremity radiculopathy from June 13, 2014.

7.  Prior to June 13, 2014, the Veteran did not meet the criteria for a 20 percent rating for radiculopathy of the right lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for initial rating in excess of 10 percent prior to June 8, 2016 and for a compensable rating thereafter for radiculopathy of the lower left extremity have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

2.  The criteria for a 40 percent rating, but no higher, for radiculopathy of the right lower extremity have been met as of June 8, 2016.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

3.  The criteria for a rating in excess of 40 percent for severe degenerative spondylosis and degenerative disc disease of the lumbar spine have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5243 (2017).

4.  The criteria for an effective date earlier than June 13, 2014 for the grant of service connection for radiculopathy of the left lower extremity have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. § 3.400 (2017).

5.  The criteria for an effective date earlier than June 13, 2014 for the award of a 20 percent rating for radiculopathy of the right lower extremity have not been met.  38 U.S.C. §§ 1155, 5101, 5107, 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Lumbar Spine Disability

The Veteran's service-connected lumbar disability has been evaluated under Diagnostic Codes 5003 for arthritis and 5243 for intervertebral disc syndrome.

Under the General Rating Formula, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5243.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id. 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Id.  

Several notes to the General Rating Formula for Diseases and Injuries of the Spine provide additional guidance.  Under Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59 (2016).

Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  It is, however, VA's policy to grant at least the minimal compensable rating for actually painful motion.  38 C.F.R. § 4.59.

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months, a 40 percent rating is assigned.  When incapacitating episodes have a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5423 (2016) provides that an incapacitating episodes is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Factual Background

The Veteran underwent a VA back conditions examination in June 2014.  At the time of the examination, he reported back pain with prolonged sitting, standing, walking and bending.  On range of motion testing, the Veteran had forward flexion to 80 degrees, with objective evidence of painful motion at 70 degrees; extension to 10 degrees, with objective evidence of painful motion at 5 degrees; right and left lateral flexion with no objective evidence of painful motion; and right and left lateral rotation to 10 degrees with no objective evidence of painful motion.  On repetitive range of motion testing, the Veteran and forward flexion to 70 degrees; extension to 5 degrees; right and left lateral flexion to 15 degrees; and right and left lateral rotation to 10 degrees.  The examiner opined that there was no additional functional limitation in range of motion following repetitive-use testing.  However, the Veteran had functional loss and/or impairment of the thoracolumbar spine.  The contributing factors included less movement than normal, excess fatigability, pain on movement, disturbance of locomotion, lack of endurance, and interference with sitting, standing and/or weight bearing. 

The Veteran had localized tenderness or pain to palpation of joints and/or soft tissue of the lumbar spine.  He had muscle spasms of the thoracolumbar spine resulting in abnormal gait or abnormal contour.  There was no guarding of the thoracolumbar spine, muscle atrophy, or ankylosis.  Reflex examination and sensory examination results were normal.  Straight leg raising test was positive for the right and negative for the left.  Radicular pain was also found on examination.  It was noted that in the right lower extremity, the appellant had moderate constant pain, paresthesias and/or dysesthesias, and numbness.  In the left lower extremity, the appellant exhibited mild paresthesias and/or dysesthesias and numbness.  The examiner opined that the Veteran's radiculopathy was moderate in the right lower extremity and mild in the left lower extremity.  There were no other neurologic abnormalities found on examination.  Additionally, there was no evidence of intervertebral disc syndrome of the thoracolumbar spine.  It was noted that the Veteran had a scar related to his lumbar spine disability.  

The examiner opined that the Veteran's lumbar spine disability impacted his ability to work.  However, it was noted that the Veteran was still employed as a car salesman.  His lower back pain affected his ability to do both sedentary and physical work.

VA treatment records from June 2013 to December 2016 reveal treatment for back pain.  

The Veteran was provided an additional VA examination in June 2016.  He again reported back pain with sitting, standing, walking, and bending.  He denied flare-ups of the thoraolumbar spine.  On range of motion testing, the appellant had forward flexion to 40 degrees; extension to 10 degrees; right and left lateral flexion to 10 degrees; and right and left lateral rotation to 10 degrees.  The examiner noted that range of motion contributed to a functional loss as it limited the appellant's ability to stand, walk, sit, and drive.  It was noted that pain also caused functional loss, which was exhibited throughout range of motion testing.  There was also evidence of pain on weight bearing.  The Veteran had localized tenderness or pain to palpation of joints and/or soft tissue of the paraspinal area of the lumbar spine.  On repetitive use testing, the Veteran had forward flexion to 30 degrees; extensions to 5 degrees; right and left lateral flexion to 5 degrees; and right and left lateral rotation to 5 degrees.  Factors that caused functional loss included pain, fatigue, weakness, and lack of endurance.  

The Veteran had muscle spasms, localized tenderness, and guarding resulting in abnormal gait or abnormal spinal contour.  Muscle strength testing revealed active movement against some resistance, however there was no finding of muscle atrophy.  Reflex examination yielded normal results.  On sensory examination, sensation to light touch was decreased in the right thigh/knee, right lower leg/ankle, and right foot/toes.  Findings were normal in the left lower extremity.  Straight leg raising testing was positive in the right leg and negative in the left leg.  Radiculopathy was also found on examination.  Specifically, in the right lower extremity, the Veteran had severe constant pain, intermittent pain, paresthesias and/or dysesthesia, and numbness.  There were no radicular symptoms present in the left lower extremity.  The examiner opined that the Veteran's radiculopathy of the right lower extremity was severe in nature.  However, the left lower extremity was not affected.  There were no other neurologic abnormalities found on examination.  Additionally, there was no evidence of ankylosis.  It was noted that the Veteran had a scar related to his lumbar spine disability.  

With regard to functional impact, the examiner noted that the Veteran still worked as a salesman.  However, his lower back pain affected his ability to do both sedentary and physical work.  


Analysis

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against assignment of a rating in excess of 40 percent for the Veteran's lumbar spine disability.

In this regard, the Veteran's lumbar spine disability has been manifested by decreased range of motion of the lumbar spine and pain.  As noted herein, however, in order to warrant a rating in excess of 40 percent under the applicable rating criteria, the Veteran's disability must be manifested by unfavorable ankylosis of the entire thoracolumbar spine.  The clinical evidence, however, establishes that the Veteran has retained motion in his spine, although with noted complaints of pain.  He has not contended otherwise.  The fact that the appellant's spine manifests some range of motion is evidence of the absence of unfavorable ankylosis.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure").  The evidence further reflects that he exhibits none of the indicia of ankylosis as set forth in 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5), such as a limited line of vision, restricting opening of the mouth, etc.  Absent a finding of unfavorable ankylosis, which has not been shown by the evidence of record, a rating in excess of 40 percent is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237.

Additionally, the Board has considered whether a higher rating is warranted based on incapacitating episodes.  However, the clinical records contain no indiction that the appellant has been prescribed bed rest by any physician for his lumbar spine disability.  As such a rating in excess of 40 percent is not warranted for incapacitating episodes.  

The Board has considered additional limitation of function per 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the record is clear that the Veteran experiences significant pain.  Pain itself does not constitute functional loss.  Rather, the pain must produce functional loss which results in disability which more nearly approximates the next higher rating in order to warrant a higher rating.  After reviewing the record, the Board concludes that the objective evidence does not reflect the functional equivalent of symptoms, supported by adequate pathology, required for the assignment of a rating in excess of those assigned herein based on functional loss, including due to pain.

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran's lumbar spine disability could not receive a higher rating under an analogous diagnostic code.  See 38 C.F.R. § 4.115(b).

The Board has also considered that the Rating Schedule specifically provides that neurological symptoms are to be rated separately under the appropriate diagnostic code.  In this case, service connection has been awarded for radiculopathy of the lower extremities, which is further discussed below.  The available evidence does not demonstrate diagnoses of any other neurological conditions.  Thus, a separate evaluation for additional neurological disability is not warranted.  

The Board observes that a scar was found on examination of the lumbar spine.  However, service connection for the scar was awarded in a January 2017 rating decision.  The Veteran has expressed disagreement with the currently assigned rating.  However, the issue is still pending at the RO and is not before the board at this time.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 40 percent for the Veteran's service-connected lumbar spine disability, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Radiculopathy of the Bilateral Lower Extremities

The Veteran's radiculopathy of the bilateral lower extremities has been evaluated under Diagnostic Code 8520 for the sciatic nerve.  

Under these rating criteria, an 80 percent rating is warranted for complete paralysis resulting in the foot dangling and dropping, no possible active movement of muscles below the knee, and weakened or (very rarely) lost flexion of the knee.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 10 percent rating is warranted for mild incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The words "mild," "moderate," and "severe" are not defined in the VA Schedule for Ratings Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).  It should also be noted that use of such terminology by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. § 4.2, 4.6 (2017).

Factual Background

As previously noted, the Veteran underwent a VA examination in June 2014 for his service-connected back disability.  At that time, the Veteran had a normal reflex examination and sensory examination testing.  Straight leg raising test was positive for the right leg and negative for the left leg.  Radicular pain was also found on examination.  It was noted that in the right lower extremity, the appellant had moderate constant pain, paresthesias and/or dysesthesias, and numbness.  In the left lower extremity, the appellant exhibited mild paresthesias and/or dysesthesias and numbness.  The examiner opined that the Veteran's radiculopathy was moderate in the right lower extremity and mild in the left lower extremity.

VA treatment records from June 2013 to December 2016 reveal treatment for back pain.  Notably, in records dated from June 2015 to September 2015, the Veteran reported radiating pain into both lower extremities.  However, in subsequent records dated in April 2016, the Veteran reported radiating pain from the buttocks to the right lower extremity only.  

During the June 2016 VA examination, muscle strength testing revealed active movement against some resistance, however there was no finding of muscle atrophy.  Reflex examination yielded normal results.  On sensory examination, sensation to light touch was decreased in the right thigh/knee, right lower leg/ankle, and right foot/toes.  Findings were normal in the left lower extremity.  Straight leg raising testing was positive in the right leg and negative in the left leg.  Radiculopathy was also found on examination.  Specifically, in the right lower extremity, the Veteran had severe constant pain, intermittent pain, paresthesias and/or dysesthesia, and numbness.  There were no radicular symptoms present in the left lower extremity.  The examiner opined that the Veteran's radiculopathy of the right lower extremity was severe in nature.  However, the left lower extremity was not affected.  

Analysis

Radiculopathy of the right Lower Extremity

Applying the criteria set for above to the facts in this case, the Board finds that, resolving all doubt in favor of the Veteran, a 40 percent rating is warranted for radiculopathy of the right lower extremity from June 8, 2016.  However, the preponderance of the evidence is against assignment of a rating in excess of 20 percent prior to June 8, 2016.

Prior to June 8, 2016, the Veteran's radiculopathy of the right lower extremity was moderate in nature.  In this regard, during the June 2014 VA examination, the Veteran's radiculopathy of the right lower extremity was manifested by moderate constant pain, paresthesias and/or dysesthesias, and numbness.  The examiner opined that the Veteran's radiculopathy was moderate in the right lower extremity.  Such finding is contemplated by the current 20 percent rating.  Neither the appellant nor his representative have asserted otherwise.  As such, the next-higher 40 percent rating in not warranted prior to June 8, 2016.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

As of June 8, 2016, the Veteran's radiculopathy of the right lower extremity has been manifested by severe symptoms.  As detailed above, at the time of the June 2016 VA examination, sensation to light touch was decreased in the right thigh/knee, right lower leg/ankle, and right foot/toes and straight leg raising testing was positive in the right leg.  With regard to radiculopathy symptoms, the Veteran had severe constant pain, intermittent pain, paresthesias and/or dysesthesia, and numbness.  The examiner opined that the Veteran's radiculopathy of the right lower extremity was severe in nature.  Such findings are indicative of moderately severe radiculopathy of the right lower extremity.  As such, a 40 percent rating is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

However, the Board finds that a rating in excess of 40 percent is not warranted.  In this regard, although the examiner opined that the Veteran demonstrated severe radicular symptoms in the right lower extremity, there was no evidence of marked muscular atrophy or complete paralysis of the sciatic nerve to warrant a higher rating.  Thus, a rating in excess of 40 percent is not warranted.  Id.  

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran's radiculopathy of the right lower extremity could not receive a higher rating under an analogous diagnostic code.  See 38 C.F.R. § 4.115 (b).  

In sum, the Board finds that a 40 percent rating is warranted for the Veteran's radiculopathy of the right lower extremity as of June 8, 2016.  However, the preponderance of the evidence is against the assignment of a rating in excess of 20 percent prior to June 8, 2016


Radiculopathy of the Left Lower Extremity

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against assignment of an initial rating in excess of 10 percent prior to June 8, 2016 and a compensable rating thereafter for the Veteran's radiculopathy of the left lower extremity.  

Prior to June 8, 2016, the Veteran's radiculopathy of the left lower extremity was determined to be mild in nature.  Notably, during the June 2014 VA examination, the Veteran's radiculopathy of the left lower extremity was manifested by mild paresthesias and/or dysesthesias and numbness.  The examiner opined that the appellant's radiculopathy of the left lower extremity was mild in nature.  Thus, a rating in excess of 10 percent for radiculopathy of the left lower extremity is not warranted at any time prior to June 8, 2016.  Id.  

As of June 8, 2016, the Veteran's radiculopathy of the left lower extremity has been asymptomatic.  Initially, the Board observes that in VA medical records dated in April 2016, the Veteran reported pain radiating from his back to the right lower extremity.  There were no reports of radicular pain in the left lower extremity at that time.  Additionally, during the June 2016 VA examination, there was no evidence of radicular pain or any other signs or symptoms of radiculopathy in the left lower extremity.  Following evaluation of the appellant, the examiner determined that the left lower extremity was not affected by radiculopathy.  There is no evidence to contradict the VA examiner's findings.  As such, a compensable rating is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran's radiculopathy of the left lower extremity could not receive a higher rating under an analogous diagnostic code.  See 38 C.F.R. § 4.115 (b).  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent prior to June 8, 2016 and a compensable rating thereafter for the Veteran's service-connected radiculopathy of the left lower extremity and the claim must be denied.  Gilbert v. Derwinski,1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Earlier Effective Date Claims

As a preliminary matter, the Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.

The effective date of a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C. § 5110(b)(2).  Otherwise, it is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2017); see also Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992) (holding that evidence in a claimant's file which demonstrates that an increase in disability was "ascertainable" up to one year prior to the claimant's submission of a claim for VA compensation should be dispositive on the question of an effective date for any award that ensues).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Radiculopathy of the Left Lower Extremity

The Veteran asserts that an effective date prior to June 13, 2014 is warranted for the award of service connection for his radiculopathy of the left lower extremity.  The basis for his contention is unclear.  

The Veteran filed a claim for an increased rating for his service-connected lumbar spine disability in May 2011.  The Veteran was provided a VA examination in June 2011.  There were no reports of any neurological abnormality of the left lower extremity at that time.  

An additional VA examination was provided in May 2012 for the Veteran's lumbar spine disability.  While the Veteran reported radiating pain into the right lower extremity, there were no complaints or findings of similar symptoms in the left lower extremity.  Subsequent post-service medical records reveal complaints of back pain radiating into the right lower extremity. 

On June 13, 2014, an additional VA examination was conducted for the Veteran's lumbar spine.  The resultant report documenting the examiner's findings revealed a diagnosis of radiculopathy of the left lower extremity characterized as mild in severity.  

In the December 2014 rating decision, the RO granted service connection for radiculopathy of the right lower extremity and a 10 percent disability rating was assigned, effective June 13, 2014. 

After reviewing both the law and the facts set forth above, the Board finds that an effective date prior to June 13, 2014, for the award of service connection for the Veteran's radiculopathy of the left lower extremity is not warranted.  

At the outset, the Board observes that there is no evidence of record that can be construed as a formal or informal claim of service connection for left lower extremity radiculopathy.  Neither the appellant nor his representative have asserted otherwise.  Thus, the effective date is based on the date that entitlement arose.  In this regard, the Board observes that prior to June 13, 2014, there was no finding of radiculopathy of the left lower extremity or symptoms there.  Notably, the Veteran consistently presented with complaints of radiating pain from his back to the right lower extremity.  However, such representations were not made regarding the left lower extremity.  As detailed above, there were no neurological abnormities reported by the Veteran or found on evaluation during the June 2011 or May 2012 VA examinations.  The first evidence of record showing a diagnosis of radiculopathy of the left lower extremity was at the time of the June 2014 VA examination when the VA examiner clearly noted a diagnosis.  Consequently, the Board finds that the effective date for service connection/a separate rating for radiculopathy of the left lower extremity is not earlier than June 13, 2014, the date the Veteran was diagnosed with a radiculopathy -i.e. the date entitlement arose.

Accordingly, an effective date earlier than June 13, 2014 for the award of service connection for radiculopathy of the left lower extremity is not warranted and the claim is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102; 3.400(o)(2); Gilbert v. Derwinski, 1 Vet. App. 49 (1990)

Radiculopathy of the Right Lower Extremity

The Veteran asserts that an effective date prior to June 13, 2014 is warranted for the award of a 20 percent rating for radiculopathy of the right lower extremity. 

The Veteran filed a claim for an increased rating for his service connected lumbar spine disability in May 2011.

The Veteran was provided a VA examination in June 2011.  At that time, he reported back pain that "shot" into the right buttock and the lateral side of his right lower extremity.  Neurological examination showed a sensory deficit of the right lower extremity though the L4 dermatome.  The Veteran showed 4 out of 5 on muscle strength testing of the right lower extremity.  Deep tendon reflex of the patellar reflex was absent on the right.  

An additional VA examination was provided in May 2012 for the Veteran's lumbar spine disability.  At the time of the examination, the examiner noted that radicular pain and symptoms were present in the right lower extremity.  Specifically, it was noted that the Veteran had moderate constant pain in the right lower extremity.  The examiner opined that the overall severity of the Veteran's right lower extremity was mild.  

Service connection for radiculopathy of the right lower extremity was granted in an October 2012 rating decision, and a 10 percent rating was assigned, effective May 8, 2012.  The Veteran did not appeal this determination.  

Subsequent post-service medical records reveal complaints of back pain radiating into the right lower extremity, however, the records do not suggest that the radiating pain was moderate in severity.

As previously noted, the Veteran was provided a VA examination in June 2014.  Findings at the time of the examination demonstrated moderate radiculopathy of the right lower extremity.  

After reviewing both the law and the facts set forth above, the Board finds that an effective date prior to June13, 2014, for the award of a 20 percent rating for radiculopathy of the right lower extremity is not warranted.  

In this regard, the Veteran's increased rating claim for his lumbar spine disability was received in May 2011.  Although the Veteran reported radiating pain during a June 2011 VA examination provided to assess the severity of his service-connected lumbar spine disability, there was no finding of radiculopathy of the right lower extremity.  As detailed herein, the Veteran was provided a VA examination in May 2012 at which time radiculopathy of the right lower extremity was assessed.  However, the examiner indicated that it was mild in nature, which is contemplated by the 10 percent rating assigned in the October 2012 rating decision.  38 C.F.R. §  4.124a, Diagnostic Code 8520.  Similarly, medical records subsequent to the May 2012 VA examination reveal complaints of pain radiating into the right lower extremity, but the records do not suggest that such pain is more than mild in nature.  The evidence does not reflect moderate radiculopathy of the right lower extremity until the June 13, 2014 VA examination, at which time the examiner opined that the Veteran's radiculopathy of the right lower extremity was moderate in nature.  Therefore, the evidence prior to June 13, 2014 does not reflect a factually ascertainable increase in the Veteran's radiculopathy to warrant a 20 percent rating.  

In sum, it was not factually ascertainable prior to June 13, 2014 that the Veteran's radiculopathy of the right lower extremity was moderate in severity.  The Veteran has not contended otherwise.  Accordingly, an effective date earlier than June 13, 2014 for the award of a 20 percent rating for radiculopathy of the right lower extremity is not warranted and the claim is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102; 3.400(o)(2); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial increased rating for radiculopathy of the lower left extremity, rated as 10 percent disabling prior to June 8, 2016 and noncompensable thereafter, is denied.

Entitlement to a 40 percent rating, but no higher, for radiculopathy of the right lower extremity, is granted, effective June 8, 2016.

Entitlement to increased rating for severe degenerative spondylosis and degenerative disc disease of the lumbar spine, rated as 40 percent disabling, is denied.

Entitlement to an effective date earlier than June 13, 2014 for the award of service connection for radiculopathy of the left lower extremity is denied.

Entitlement to an effective date earlier than June 13, 2014 for the award of a 20 percent rating for right lower extremity radiculopathy is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


